Duckworth, Chief Justice.
This is an appeal from an order dismissing an application for writ of certiorari which involves the violation of a city ordinance and whether or not a motion *362to suppress evidence should have been granted. It does not involve the construction of the Constitution but mere application of it to a given set of facts which comes within the jurisdiction of the Court of Appeals and not the Supreme Court for review. Code Ann. §§ 2-3704, 2-3708 (Const. of 1945; Ga. L. 1945).
Submitted May 14, 1968
Decided May 23, 1968.
J. L. Jordan, for appellant.
Sanders, Mottola & Haugen, Charles Van S. Mottola, for appellee.

Transferred to the Court of Appeals.


All the Justices concur.